DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method for producing hydrocarbons from a main well bore and a lateral well bore. The method disclose drilling a main well bore. The main well bore is completed and stimulated. The main well bore is sealed and a lateral well bore is drilled off the main well bore. Inserting a junction that allows communication with the main and lateral well bores. The lateral well bore is stimulated through the junction. The main well bore is unsealed, allowing comingled flow from the main bore and the lateral bore. Regarding independent claim 1, examiner did not find prior art that taught all of the limitations disclosed in the independent claims.  Regarding independent claim 7, the system a system for producing hydrocarbons that has a main well bore and a lateral well bore. A junction with a first leg and second leg connects the main well bore and a lateral well bore. A fluid loss device positioned between the main bore completion and the junction, wherein the fluid loss device has an open position, in which fluid is allowed to flow therethrough, and a closed position in which fluid flow is not allowed, and wherein the fluid loss device is actuatable from the closed position to the open position. Regarding independent claim 7, examiner did not find prior art that taught all of the elements and limitations that included stimulating the lateral bore without intervention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676